Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 1 of 17 PageID #: 566



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

ERIC SMITH, and                                      )
ALLAEDHIN QANDAH,                                    )
                                                     )
       Plaintiffs,                                   )
                                                     )       Case No. 4:18-cv-00171-JCH
v.                                                   )
                                                     )       JURY TRIAL DEMANDED
ST. CHARLES COUNTY, MISSOURI,                         )
LIEUTENANT MICHAEL MCKEE,                            )
in his individual capacity,                          )
OFFICER JEFFERY CAST,                                )
in his individual capacity,                          )
OFFICER JAKE GILLETT,                                )
in his individual capacity, and                      )
OFFICER CLINTON GRAEBNER,                            )
in his individual capacity,                          )
                                                     )
       Defendants.                                   )

                                 SECOND AMENDED COMPLAINT
                                    PRELIMINARY STATEMENT
       1. In January 2017, a St. Charles County Jail (“SCCJ”) corrections officer violently

grabbed Plaintiff Eric Smith from behind and slammed Mr. Smith’s head against a metal stool. As

a result of this injury and with improper medical care in the jail, Mr. Smith suffered a potentially

fatal blood accumulation in his skull.

       2. On December 15, 2014, another SCCJ corrections officer electronically unlocked

Plaintiff Alleadhin Qandah’s cell to allow an inmate to attack Mr. Qandah. Mr. Qandah was also

subjected to eight months of restrictive solitary confinement and harassed based on his religion,

race, and national origin.

       3. These instances of abuse put both incarcerated Plaintiffs’ lives at risk and demonstrate

that Defendant St. Charles County systematically and pervasively fails to train, monitor, supervise,



                                                 1
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 2 of 17 PageID #: 567



or discipline its officers. The result of these institutional failures is that individuals confined in

SCCJ risk great physical and psychological harm.

        4. Plaintiffs Mr. Smith and Mr. Qandah bring this civil rights lawsuit against Defendant St.

Charles County and individual Defendants alleging that human beings are unconstitutionally

detained at SCCJ without regard for their physical and psychological safety. The stories of abuse

presented by Plaintiffs exemplify the unconstitutional policies and practices of Defendant St.

Charles County.

        5. Plaintiffs request money damages against St. Charles County and the Defendant officers

in their individual capacities for injuries caused by Defendants’ unconstitutional actions and

customs.

                                  JURISDICTION AND VENUE

        6. This is a civil rights action arising under 42 U.S.C. § 1983 and the First, Eighth, and

Fourteenth Amendments to the United States Constitution. The court has jurisdiction pursuant to

28 U.S.C. §§ 1331 and 1343.

        7. Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b), because the Defendants

are located in this District and the events giving rise to Plaintiffs’ claims occurred in this District.


                                              PARTIES

        8. Plaintiff Eric Smith is a 40-year-old Black man and resident of St. Louis County,

Missouri. In 2017, Mr. Smith turned himself in to police on an outstanding municipal violation.

The judge found that Mr. Smith was unable to pay his fines and sentenced him to twelve days in

SCCJ and a $75 fine. At SCCJ, Mr. Smith was thrown to the ground by a corrections officer and

suffered a head injury that has had lasting detrimental effects on Mr. Smith.

        9. Plaintiff Alleadhin Qandah is a 31-year-old Arab-American and Muslim man and was a



                                                   2
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 3 of 17 PageID #: 568



resident of St. Louis County, Missouri at all relevant times. Mr. Qandah was a pretrial detainee in

SCCJ from March 2014 to February 2015. During this period, Mr. Qandah was subjected to

various constitutional violations, including an attack by a fellow inmate facilitated by a corrections

officer. Additionally, Mr. Qandah spent approximately eight months in solitary confinement.

Throughout his entire stay, Mr. Qandah was subjected to harassment by corrections officers based

on his religious identity, race, and national origin.

       10. Defendant St. Charles County (“County”) is a political and geographic subdivision of

the State of Missouri existing pursuant to Missouri law and responsible for the operations at SCCJ

through the St. Charles County Department of Corrections.

       11. Defendant Lieutenant Michael McKee was a lieutenant employed by St. Charles

County during Mr. Qandah’s relevant period of incarceration at SCCJ. Defendant McKee violated

Mr. Qandah’s constitutional rights and caused Mr. Qandah’s injury by authorizing his solitary

confinement and failing to provide Mr. Qandah with treatment for a serious medical need.

Defendant McKee is being sued in his individual capacity.

       12. Defendant Jeffery Cast was a corrections officer employed by St. Charles County

during Mr. Qandah’s relevant period of incarceration at SCCJ. Defendant Cast violated Mr.

Qandah’s constitutional rights and caused Mr. Qandah’s injuries by unlocking a cell door so that

an inmate could enter and attack Mr. Qandah. Defendant Cast also verbally abused and

discriminated against Mr. Qandah based on his religion, race, and national origin. Defendant Cast

is being sued in his individual capacity.

       13. Defendant Jake Gillett was a corrections officer employed by St. Charles County while

Mr. Smith was incarcerated at SCCJ. Defendant Gillett violated Mr. Smith’s constitutional rights

by slamming Mr. Smith’s head into a stool, causing a severe brain injury. Defendant Gillett is




                                                   3
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 4 of 17 PageID #: 569



being sued in his individual capacity.

        14. Defendant Clinton Graebner was a corrections officer employed by St. Charles County

during Mr. Qandah’s relevant period of incarceration at SCCJ. Defendant Graebner violated Mr.

Smith’s constitutional rights and caused Mr. Qandah’s injuries by failing to provide Mr. Qandah

with treatment for a serious medical need. Defendant Graebner is being sued in his individual

capacity.

                                                   FACTS
            Eric Smith’s Assault by a St. Charles County Corrections Officer, Deprivation of
                         Medical Care at SCCJ, and Continuing Harm

        15. Plaintiff Eric Smith was incarcerated at SCCJ from January 12, 2017 to January 24,

2017.

        16. On January 18, 2017, Mr. Smith was playing cards in one of the dormitory areas of the

SCCJ. Mr. Smith and another inmate got into a fight.

        17. As Mr. Smith stepped away from the fight, he was grabbed from behind by a corrections

officer who slammed Mr. Smith’s head against a metal stool as he threw him to the ground.

        18. Mr. Smith suffered deep lacerations above his left eyebrow. Mr. Smith’s head was

bloodied and he felt throbbing and burning sensations. An on-site nurse bandaged the wounds.

        19. Eventually, Mr. Smith was transported to St. Joseph Hospital, where he received

stitches and a prescription for pain medication.

        20. Upon his return to SCCJ, Mr. Smith asked to fill out an incident report. A corrections

officer initially refused to give him the necessary paperwork. Mr. Smith was eventually given a

form, but he received no response to his grievance.

        21. On January 20, 2017, Mr. Smith became dizzy and light-headed. He told SCCJ officials

about his symptoms, but they failed to assist him or deliver medical assistance. Mr. Smith then



                                                   4
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 5 of 17 PageID #: 570



fainted, but SCCJ officials left him in his cell without medical assistance.

       22. For the remainder of his SCCJ incarceration, Mr. Smith was in ongoing pain. The pain

was the worst Mr. Smith had ever experienced. Mr. Smith repeatedly told the SCCJ corrections

officers he was in extreme pain, but Defendant Graebner and other staff repeatedly refused to offer

him medical attention. After approximately thirty-six hours in a cell alone and in pain, he was

finally given only a watery ice pack.

       23. Immediately after Mr. Smith was released from SCCJ on January 24, 2017, he went to

the records division at SCCJ and filled out another incident report.

       24. Immediately after his release from SCCJ, Mr. Smith visited the St. Joseph Hospital

emergency room for suture removal and to address his excruciating head pain. Mr. Smith also

reported his January 20 fainting spell to emergency room staff during this visit.

       25. Continuing to be in pain and believing that he had been seriously injured and not

properly treated, Mr. Smith subsequently visited his primary care physician and was referred to a

neurologist. He was diagnosed with a subdural hematoma that resulted in surgery.

        Alleadhin Qandah’s Attack Facilitated by SCCJ Officials and Extended Detention
           in Solitary Confinement Resulting in Pretrial Punishment and Harm

       26. Plaintiff Alleadhin Qandah was detained at SCCJ from March 2014 to February 2015.

       27. Mr. Qandah experienced harassment throughout his detention. SCCJ officers called

Mr. Qandah “terrorist,” “camel jockey”, and “ISIS” and told him “if you don’t like the laws here,

go back to where you came from.” Corrections officers made public comments to inmates and

over the jail intercom identifying Mr. Qandah as a “snitch.” As a result, Mr. Qandah was threatened

by several inmates, including inmate Kionte Ballinger.




                                                 5
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 6 of 17 PageID #: 571



       28. Mr. Qandah reported this harassment by corrections officers through multiple

complaints directed to Defendant Lieutenant McKee. No one from SCCJ ever followed up on a

complaint, nor were any officers disciplined for their actions.

       29. On May 31, 2014 Mr. Qandah was placed in solitary confinement, where he remained

for approximately eight months.

       30. Corrections officers told Mr. Qandah he was in solitary “pending an investigation.” Mr.

Qandah was never told formally why he continued to be detained in solitary confinement, nor was

he allowed to appeal the decision.

       31. While in solitary confinement, Mr. Qandah was alone in his cell for 23 hours per day.

Mr. Qandah experienced more restrictive conditions of confinement than other similarly-situated

inmates who were often allowed out of their cells for up to four hours per day.

       32. The extended period of solitary confinement served no penological purpose and was

intended to punish him because of his religion, race, and national origin.

       33. The cumulative abusive and targeted nature of Mr. Qandah’s treatment also rises

to a standard of malicious and reckless indifference.

       34. Defendant McKee went to Mr. Qandah’s cell and told him “you’re not getting out.”

       35. Defendant Cast has demonstrated an open animosity towards Muslims. In February

2017, Defendant Cast posted at least six Islamophobic and xenophobic images to his Facebook

page. Specifically, Defendant Cast shared posts accusing immigrants of wanting to “replace the

American Constitution with Sharia law” and portraying Muslims as wishing “Death to America.”

All of these posts were publicly available until Defendant Cast made his Facebook profile private.

Defendant Cast’s posts are incorporated herein as Exhibit 2.

       36. On December 15, 2014, another inmate in solitary confinement, Kionte Ballinger,




                                                 6
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 7 of 17 PageID #: 572



asked Defendant Cast to unlock Mr. Qandah’s cell door. SCCJ housed inmates in solitary

confinement due to safety risk; Defendant Cast knew or should have known that allowing one

solitary confinement inmate into the cell of another posed a substantial risk of harm. Yet, fueled

by animus related to Mr. Qandah’s Muslim faith, Defendant Cast unlocked Mr. Qandah’s cell and

allowed Ballinger to violently assault Mr. Qandah.

       37. Ballinger entered Mr. Qandah’s cell and threw him to the floor, causing Mr. Qandah’s

head to strike a metal toilet. After the initial shock of being attacked, Mr. Qandah was able to hold

off Ballinger to stop the attack.

       38. Around two minutes after Ballinger began attacking Mr. Qandah, corrections officers,

including Defendant Cast, entered the cell. By this point, the two detainees were no longer fighting.

As Ballinger was removed from Mr. Qandah’s cell, Ballinger turned around and yelled “Snitch!”

       39. Mr. Qandah sustained a number of psychological and physical injuries, including

abrasions, a concussion, a black eye, and pain in his jaw. Mr. Qandah visited the on-site nurse on

December 17, 2014 due to lower back pain and strain.

       40. Mr. Qandah requested that pictures be taken of his injuries immediately following the

attack, but SCCJ officials refused to take pictures until two days after the attack occurred.

       41. Mr. Qandah did not receive medical treatment to alleviate his considerable pain, despite

the fact that Mr. Qandah made written requests to Defendant McKee several times a week.

Defendant McKee and his staff also ignored Mr. Qandah’s numerous verbal requests for medical

care, perpetuating his suffering.

       42. The St. Charles Sheriff’s Department ordered an investigation.

       43. During the Sheriff Department’s investigation, Ballinger stated that he asked Defendant

Cast to open Mr. Qandah’s cell so he could “holla at dude” and that Defendant Cast hesitated,




                                                 7
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 8 of 17 PageID #: 573



grinned, and then “gave me the ok” and opened the door.

       44. Defendant Cast was never disciplined despite acknowledgement by supervisors that his

actions were inappropriate.

       45. After the attack, Ballinger was moved to another part of the jail, but was not placed in

solitary confinement. Mr. Qandah remained in solitary confinement.

       46. Mr. Qandah explained the psychological consequences of his long periods in solitary

confinement to SCCJ’s psychologist. He specifically explained that he felt like he could not

breathe while detained in solitary. The psychologist told Mr. Qandah that she informed SCCJ

supervisors, including Defendant McKee, of Mr. Qandah’s struggles. She also told Mr. Qandah

that she had never seen an inmate held in solitary for as long as he was held and that she was

worried he would harm himself due to his lengthy time in solitary. In fact, Mr. Qandah suffered ill

effects of solitary confinement and, on at least one occasion, had to be taken to medical because

he almost passed out in his cell.

       47. Mr. Qandah did not have these physiological or psychological issues before his

incarceration at the SCCJ.

                         History of Unconstitutional Conduct at SCCJ
       48. The St. Charles County Jail maintains a culture characterized by a lack of training,

supervision, and discipline that has led to repeated victimization of inmates.

       49. Past instances of harm demonstrate a clear custom and/or policy of overt mistreatment

of inmates and deliberate indifference to the constitutional rights of inmates in SCCJ custody.

       50. Since 2013, there have been at least three lawsuits arising out of incidents in which

SCCJ officials either encouraged inmates to attack one another or failed to intervene during

attacks. See, e.g., Burnett v. St. Charles County Jail/D.O.C. et al., Docket No. 4:13-cv-01990 (E.D.

Mo. Oct. 2014) (SCCJ corrections officer smiled as inmate was assaulted and SSCJ then failed to


                                                 8
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 9 of 17 PageID #: 574



transport inmate to receive medical treatment for serious injuries); see also Goodson v. Cty. of St.

Charles Dep't of Corr., No. 4:14-CV-1845-NCC, 2015 WL 58947, at *2 (E.D. Mo. Jan. 5, 2015)

(SCCJ corrections officer unlocked inmate’s cell so that the inmate’s co-defendant and others

could assault him); see also Wilga v. Crawford, No. 4:17-CV-1457 CDP, 2017 WL 3034715, at

*1 (E.D. Mo. July 18, 2017) (SCCJ officials allowed a dangerous inmate out of his cell and ignored

complaints about the resultant assault).

       51. At least two additional lawsuits alleged failure to protect. See, e.g., Roland v. Cnty. Of

St. Charles, 4:15-cv-00966 (E.D. Mo. Sept. 21, 2015) (SCCJ officials shared an inmate’s

grievances with other inmates, who then labelled him a “snitch,” robbed him, and threatened him);

see also Williams v. Crawford, No. 4:17-CV-1475-AGF, 2017 WL 3392119, at *3 (E.D. Mo. Aug.

7, 2017) (SCCJ inmates suffered serious harm from fights precipitated by understaffing).

       52. St. Charles County also has a pattern of failing to provide adequate medical care to

inmates. See, e.g., Breeding v. St. Charles, Docket No. 4:15-cv-00539-RWS (E.D. Mo. Aug. 3,

2017) (after five days of repeatedly requesting and being denied medical care, inmate died in SCCJ

custody); see also Williams v. Crawford, No. 4:17-CV-1475-AGF, 2017 WL 3392119, at *3 (E.D.

Mo. Aug. 7, 2017) (inmate experiencing mental health difficulties was repeatedly denied medical

treatment and food, was left in isolation for extended periods, and was physically assaulted by

SCCJ officers and fellow inmates while handcuffed to a table).

       53. SCCJ has a culture of lack of accountability for its officers. Officers searched cells

without cause, tossing inmates’ belongings around. Officers also unnecessarily buzzed the

intercom and deliberately turned lights on and off to disrupt inmates’ sleep. Furthermore, pro se

civil rights complaints frequently allege that SCCJ fails to investigate or act upon inmate written

and oral grievances.




                                                 9
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 10 of 17 PageID #: 575



        54. Individuals also repeatedly describe the over use of solitary confinement.

        55. These abuses additionally have a racial component. Incarceration rates in SCCJ mirror

broader regional patterns of over-incarceration of non-White communities.

                                      CLAIMS FOR RELIEF

                                            COUNT I

   Fourteenth Amendment Claim for Deliberate Indifference Resulting in Punishment to
  Pretrial Detainee Cognizable under 42 U.S.C. § 1983 by Mr. Qandah Against Defendant
                                          Cast

        56. Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.

        57. Under the Fourteenth Amendment to the United States Constitution, Mr. Qandah has a

right to be free from pretrial punishment. This right was violated when Mr. Qandah suffered

injuries resulting from Defendant Cast’s deliberate indifference to a substantial risk of serious

harm.

        58. Defendant Cast’s act of unlocking Mr. Qandah’s cell door so that another inmate could

attack Mr. Qandah amounted to deliberate indifference to a substantial risk of serious harm to an

inmate. Mr. Qandah was in fact harmed due to Defendant Cast’s action.

        60. Defendant Cast’s conduct was malicious and recklessly indifferent. At the very least,

Defendant Cast knew that unlocking Mr. Qandah’s cell door to allow another inmate to enter

subjected Mr. Qandah to a substantial risk of harm. Due to his contempt for Muslims, Defendant

Cast electronically unlocked the door, allowing the inmate to attack Mr. Qandah. Mr. Qandah was

in fact harmed due to Defendant Cast’s action.

        61. Defendant Cast told Mr. Qandah, “Muslim culture is fake.” Mr. Qandah who is a U.S.

citizen, was also told that if he did not like certain prison conditions, he should go back to the




                                                 10
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 11 of 17 PageID #: 576



country he was from.

       62. Qualified immunity does not protect the Defendant Cast from suit because their

deliberate actions clearly violate Mr. Qandah’s well-established constitutional rights.

       63. If Mr. Qandah prevails, he is entitled to an award of attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                           COUNT II
 Fourteenth Amendment Claim for Deprivation of Medical Care Amounting to Cruel and
    Unusual Punishment Cognizable under 42 U.S.C. § 1983 by Mr. Qandah Against
                                Defendant McKee

       64. Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.

       65. The Supreme Court has recognized that deliberate indifference to the serious medical

needs of prisoners constitutes cruel and unusual punishment under the Eighth Amendment. Estelle

v. Gamble, 429 U.S. 97, 104 (1976).

       66. A plaintiff sufficiently alleges a claim for deliberate indifference to a serious medical

need by showing he suffered from an objectively serious medical condition and that prison officials

were deliberately indifferent to that condition. Thompson v. King, 730 F.3d 742, 747 (8th

Cir.2013); Id.

       67. Here, Mr. Qandah suffered serious psychological injury and physical injuries to his

face, jaw, and back when an inmate battered him after Defendants allowed the inmate into Mr.

Qandah’s cell.

       68. Following the attack, Mr. Qandah submitted written requests for medical treatment,

directly to Defendant McKee, several times a week. Mr. Qandah also directed verbal requests to

Defendant McKee and the SCCJ staff Defendant McKee supervised.

       69. Though aware of Mr. Qandah’s serious need for medical care, Defendant McKee


                                                11
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 12 of 17 PageID #: 577



ignored Mr. Qandah’s numerous requests for treatment, acting maliciously and with reckless

indifference.

       70. Mr. Qandah continues to suffer from injuries sustained during the attack.

       71. Qualified immunity does not protect Defendant McKee from suit because failure to

provide proper medical care constitutes punishment for pretrial detainees in clear violation of Mr.

Qandah’s constitutional rights.

       72. If Mr. Qandah prevails, he is entitled to an award of attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                           COUNT III
   Eighth Amendment Failure to Provide Proper Medical Care Resulting in Cruel and
Unusual Punishment of Prisoners Cognizable under 42 U.S.C. § 1983 by Mr. Smith Against
                                 Defendant Graebner

       73. Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.

       74. The Eighth Amendment to the United States Constitution protects inmates from

deliberate indifference to their serious medical needs when Defendants are aware of such medical

need. Schaub v. VonWald, 638 F.3d 905, 914-15 (8th Cir. 2011).

       75. Mr. Smith suffered from a severe medical need after his head was slammed into a metal

stool. Mr. Smith’s injuries were clearly known to SCCJ staff, including Defendant Graebner, as

Mr. Smith began to bleed from the head and complained of extreme discomfort. Mr. Smith

additionally shared details of his injury and his ongoing pain with the SCCJ nurse and hospital

personnel.

       76. Further, Defendant Graebner failed to administer the pain medication Mr. Smith was

prescribed after his assault. Defendant Graebner acted maliciously and deliberately indifferent to

Mr. Smith’s medical needs.


                                                12
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 13 of 17 PageID #: 578



       77. Defendant Graebner had knowledge of Mr. Smith’s serious injury and deliberately

disregarded Mr. Smith’s medical condition. This deprivation of medical care exacerbated Mr.

Smith’s medical condition.

       78. Qualified immunity does not protect Defendant Graebner from suit as Mr. Smith clearly

suffered a serious medical condition and Defendant Graebner knew of and deliberately disregarded

the condition, in clear violation of Mr. Smith’s constitutional rights.

       79. If Mr. Smith prevails, he is entitled to an award of attorneys’ fees, pursuant to 42 U.S.C.

§ 1988.

                                            COUNT IV
    Eighth Amendment Excessive Force Resulting in Cruel and Unusual Punishment of
   Prisoners Cognizable under 42 U.S.C. § 1983 by Mr. Smith Against Defendant Gillett

       80. Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.

       81. Defendant Gillett used unreasonable force against Mr. Smith when he intentionally

lifted Mr. Smith and slammed his head into a metal stool. Defendant Gillett’s use of force was

intended to harm Mr. Smith, not to serve a legitimate, penological purpose.

       82. Qualified immunity does not protect Defendant Gillett from suit, as slamming an

inmate without justification constitutes cruel and unusual punishment, in clear violation of Mr.

Smith’s constitutional rights.

       83. If Mr. Smith prevails, he is entitled to an award of attorneys’ fees, pursuant to 42 U.S.C.

§ 1988.

                                             COUNT V
       Missouri Common Law Battery Claim Against Defendant Gillett by Mr. Smith
       84. Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.


                                                 13
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 14 of 17 PageID #: 579



       85. Defendant Gillett intentionally acted to cause injury and harm to Mr. Smith when he

grabbed Mr. Smith from behind, lifted him, and slammed his head into a hard metal stool.

       86. Defendant Gillett’s actions caused immediate and ongoing injury to Mr. Smith’s head

and brain.

       87. As a direct and proximate result of the unlawful conduct of Defendant Gillett described

above, Mr. Smith was made to suffer severe pain and psychological anguish, which continue to

this day.

       88. Defendant Gillett’s actions were willful, wanton, and done with malice such that,

pursuant to R.S.Mo. § 510.265, punitive damages should be awarded in favor of Mr. Smith and

against Defendant Gillett in an amount of $500,000 or five times the net amount of the judgment

awarded to Mr. Smith against Defendant Gillett, to punish Defendant Gillett’s deplorable conduct

and to deter Defendant Gillett and others from engaging in such behavior in the future.

                                             COUNT VI
 Municipal Liability Monell Claim by Mr. Qandah and Mr. Smith Against Defendant St.
 Charles County for Failure to Supervise, Train, Investigate Complaints, and Discipline

       89. Plaintiffs incorporate by reference each and every allegation contained in the preceding

paragraphs as if set forth fully herein.

       90. It is and has been Defendant St. Charles County’s policy, practice, and custom to

inadequately train and supervise SCCJ officers in order to maintain safe conditions.

       91. Defendant St. Charles County has also failed to discipline SCCJ officers for clear

violations of jail policies and inmates’ constitutional rights.

       92. Defendant County is therefore culpable for the constitutional violations set forth in

Counts I through IV, above, pursuant to Monell v. N.Y. Dep’t of Soc. Svcs, 436 U.S. 658 (1978).

       93. In addition, Defendant County has ratified the unsafe treatment of detainees by failing



                                                  14
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 15 of 17 PageID #: 580



to respond to allegations of medical deprivation or harm to detainees and inmates.

       94. This failure to train and supervise was a cause of Plaintiffs’ injuries.

       95. It is and has been the policy, practice, and custom of Defendant County to inadequately

investigate complaints brought by detainees and to fail to discipline SCCJ officers who commit

violations of detainees’ rights. To the contrary, the County has instead ratified the unsafe treatment

of SCCJ detainees through their customary or policy-mandated conduct putting individuals

incarcerated at SCCJ in harmful situation. Defendants’ failure to investigate complaints and failure

to hold officials’ accountable for misconduct is a cause of Plaintiffs’ injuries as a culture of non-

accountability promoted harmful conduct at SCCJ.

       96. Each of these failures as described above constitute the official policies and customs of

Defendant St. Charles County, which are all deliberately indifferent to the violation of rights of

SCCJ detainees.

       97. Each of the above-described policies and customs of Defendant St. Charles County

were the moving force behind the constitutional violations performed against Plaintiffs in Counts

I through III and were the direct and proximate cause of the violations of Plaintiffs’ rights as

alleged herein, as well as damages.

       98. If Plaintiffs prevail, they are entitled to an award of their attorneys’ fees, under 42

U.S.C. § 1988.

                                    REQUEST FOR RELIEF
       WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

       a. Enter judgment in favor of each Plaintiff against each Defendant as set forth above;

       b. Enter judgment in Count V in favor of each Plaintiff against Defendant St. Charles

County for its Monell liability for the actions of the individual Defendants described in Counts I

through IV;


                                                 15
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 16 of 17 PageID #: 581



        c. Award each Plaintiff monetary damages, including their actual damages and

compensatory damages, as the Court deems appropriate, pursuant to 42 U.S.C. § 12133 and 29

U.S.C. §794a;

        d. Award each Plaintiff punitive damages for Counts I through V against the individually

named defendants, in their individual capacities, to be determined by a jury;

        e. Award Plaintiffs all litigation costs, expenses, and attorneys’ fees recoverable under

federal law, pursuant to 42 U.S.C. § 1988, 42 U.S.C. § 12205, and 29 U.S.C. § 794a, in Counts I,

II, III, IV, and VI; and

        f. Allow such other and further relief as this Court deems just and proper.

Dated: December 11, 2019                             Respectfully submitted,

                                                     ARCHCITY DEFENDERS, INC.
                                                     By: /s/ Maureen Hanlon
                                                     Blake A. Strode (MBE #68422MO)
                                                     Michael-John Voss (MBE #61742MO)
                                                     John M. Waldron (MBE #70401MO)
                                                     Frances C. Lucas (MBE #71314MO)
                                                     Samuel Henderson (MBE # 56330MO)
                                                     Maureen Hanlon (MBE #70990MO)
                                                     440 N. 4th Street Suite 390
                                                     Saint Louis, MO 63102
                                                     855-724-2489
                                                     314-925-1307 (fax)
                                                     bstrode@archcitydefenders.org
                                                     mjvoss@archcitydefenders.org
                                                     jwaldron@archcitydefenders.org
                                                     clucas@archcitydefenders.org
                                                     mhanlon@archcitydefenders.org

                                                     AND

                                                     KHAZAELI WYRSCH LLC
                                                     James R. Wyrsch, 53197MO
                                                     Javad M. Khazaeli, 53735MO
                                                     Kiara N. Drake, 67129MO
                                                     911 Washington Ave #211
                                                     Saint Louis, MO 63101


                                                16
Case: 4:18-cv-00171-JCH Doc. #: 99-1 Filed: 12/11/19 Page: 17 of 17 PageID #: 582



                                            314-288-0777
                                            314-400-7701 (fax)
                                            james.wyrsch@kwlawstl.com
                                            javad.khazaeli@kwlawstl.com
                                            kiara.drake@kwlawstl.com

                                            Attorneys for Plaintiffs




                                       17
